64:s


      OFFICEOFTHEATTORNEY            GENERALOFTEXAS
                            AUSTIN




iionorabls mdney LdJmn
stxrotary of state
.&uets.n
       , 1 cxas

DOarU'.~atkauil




          Your statement
quoet for an opinien by




                                      t11sirov%rnor for his
                                     0 Le@alature cui3ourn-
                                       m%uav0lnor    tileI

                         HE an slay 17, 194s.

                       noted that the bill was 8-t to
                       n the ls~t ten days of the Sfms-
                       Iain the class of billa upon
                        Ilk%&twmty af&ys Rftar fins1
    ti&xmment    of ~tI.10
                        Seeelan to act under i;ection
    14 of Mticlc 4 af the Const~tuticm~ but    the bill
    was felodl in this office bM%re the mp,iration nT
    t&s twexltp cIi3y
                    period.
          The tlnswer is, Senate 13111293 becam tXPfeet-
ive hay 17, 1943, upon the filing by the (iwernor oi
t&e Aii.11
         in the office of the Seoretary of State vith-
out ilLssipatklre.
          The reMOR for tiis oIISiV@r IS l;hRtthe tKf?nty
days alloworftu the mvernor   under the ciroumstano~
stated by you 1Pithin which to file the Uill uith his ob-
jeationa or apprwal are days of gram or privilege of
tima within   8h.isl1 .U wy   exerotee   his   dla0reUon   of
exeoutivc ~pyroval or tisapproval. uilan,bowevQC,
won thou&   short of tlmt period he has esoraised
tileparogativo, iiehas fully tunctioned,the matter
La out of U.6 control, and the MU   becomes ePf%ctlve
a0cording to its tams as though ha had neglected to
exercise the privilegeof the full twenty days allowsd
him.
         our recent oylnion so. o-l&Ho 18 analogous'in
prinaiple, though not identical ln substmoe, and ve tu-e
hamUng you hweu$t.h a aopy of that  opinion.


                               Very truly youre,




OS-Wl
enoloeure